DETAILED ACTION
This action is responsive to the pending claims, 1-20, received 15 October 2019. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 October 2019, 19 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 8-10, 11, 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Meteer et al (US 20190180175 A1, hereafter referred to as Meteer) in view of Seal (US 20150178372 A1, hereafter referred to as Seal).

Regarding claim 1, Meteer teaches a system for detecting service issues within multi-sourced service data, the system comprising: a memory for storing executable program code (Meteer [0036]); and 
one or more electronic processors coupled to the memory (Meteer [0036]), the electronic processors configured to: 
receive one or more datasets in near real time (Meteer [0014, 0039-0040] teaches receiving communication data), wherein the datasets include service data associated with one or more software platforms (Meteer [0002, 0032] discloses the communications are for a particular product line); 
enrich the dataset with one or more metadata parameters (Meteer [0041] teaches discloses annotating the communication); 
pre-clean the data within the dataset (Meteer [0040] teaches performing initial processing tasks on raw data including cleaning the communication data); 
determine one or more data points within the dataset that are semantically similar to each other (Meteer [0016, 0014, 0045-0046, 0105] discloses determining various similarity measures between communication segments); 
generate a similarity score for each of the semantically similar data points (Meteer [0045-0046, 0053, 0105] discloses calculating similarity measurements for segments of a communication); 
determine one or more significant clusters within the dataset within a predefined lookback window (Meteer [0055] discloses clustering segments of communication based on similarity measures, wherein the communication segments have preconfigured particular date and time ([0032]), a specified time and date for filtering ([0100]) or particular temporal basis ([0101])); 
analyze the determined significant clusters to determine the existence of one or more service issues (Meteer [0100] analyzing the communication data, injected with waypoints, to generate reports identifying issues with products), wherein the analysis analyzes the metadata parameters associated with the data points within the significant clusters along with one or more characteristics of the significant clusters (Meteer [0100, 0166, 0080] discloses utilizing injected waypoints for analysis and reporting); and 
generate a service alert based on the analysis determining that one or more service issues are present (Meteer [0099-0100, 0087] discloses generating reports based on the analysis of communication data injected with waypoints to identify issues with products).
However, Meteer does not explicitly teach wherein the significant clusters have a number of semantically similar data points having a similarity score above a predefined value (Meteer [0055-0061] teaches the clusters include communication segments having particular similarity measurements and deviation or distance from a mean [0055]; however is silent of a score/value comparison or relationship).
Seal, in an analogous art, teaches wherein the significant clusters have a number of semantically similar data points having a similarity score above a predefined value (Seal [0029, 0041] discloses clustering, based on similarity scores derived from weighted edges of communication mention wherein inclusion within a particular cluster is based on a comparison with a high similarity score [0053]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Meteer in view of Seal in order to configure the significant clusters having a number of semantically similar data points, as taught by Meteer, to have a similarity score above a predefined value, as taught by Seal.
One of ordinary skill in the art would have been motivated in order to achieve a particular degree or relatedness or similarity to avoid inclusion of irrelevant or less relevant data (Seal [0053]).

Regarding claim 8, Meteer-Seal teach the limitations of claim 1, as rejected above.
Additionally, Meteer-Seal teach the system wherein the datasets are received from one or more of an administrator service entry system, a social media platform, a user input within a software platform and a technical community forum (Seal [0028] teaches the communication mentions are retrieved from a plurality of sources including crowdsourcing [0028, 0032]).

Regarding claim 9, Meteer-Seal teach the limitations of claim 1, as rejected above.
Additionally, Meteer-Seal teach the system wherein the electronic processors are further configured to: 
set the predefined lookback window to an extended time period (Meteer [0100] teaches setting filtering criteria including time and date or other temporal basis [0101]); and 
generate service trend data based on the extended time period (Meteer [0100] teaches reporting based set filtering criteria or specified temporal duration [0101]).  

Regarding claim 10, Meteer-Seal teach the limitations of claim 1, as rejected above.
Additionally, Meteer-Seal teach the system wherein the extended time period is six months (Meteer [0101] discloses setting the reporting period to 6 months).

Regarding claim 11, it does not teach or further limit over the limitations presented above with respect to claim 1. 
Therefore, claim 11 is rejected for the same reasons set forth above regarding claim 1.

Regarding claims 17-18, they do not teach or further limit over the limitations presented above regarding claims 8-9.
Therefore, claims 17-18 are rejected for the same reasons set forth above regarding claims 8-9.

Regarding claim 19, Meteer-Seal teaches set the predefined lookback window to a second predefined time period (Meteer [0100] teaches setting filtering criteria including time and date or other temporal basis [0101]), wherein the second predefined time period is a longer time period than the first predefined time period (Meteer [0101] teaches weekly, monthly, yearly or other periodic basis beyond daily); and 
generate service trend data based on the second predefined time period (Meteer [0100] teaches reporting based set filtering criteria or specified temporal duration [0101]).
The additional limitations of claim 19 do not teach or further limit over the limitations presented above with respect to claim 1. 
Therefore, the additional limitations of claim 19 are rejected for the same reasons set forth above regarding claim 1.

Regarding claim 20, Meteer-Seal teach the limitations of claim 19, as rejected above.
Additionally, Meteer-Seal teach the system wherein the first predefined time period is 24 hours (Meteer [0100-0101] teaches setting filtering criteria including time and date or other temporal duration such as daily [0101]) and the second predefined time period is 6 months (Meteer [0100-0101] teaches setting filtering criteria including time and date or other temporal duration such as 6 months [0101]).  

Claim 2-4, 12-14 rejected under 35 U.S.C. 103 as being unpatentable over Meteer et al (US 20190180175 A1, hereafter referred to as Meteer) in view of Seal (US 20150178372 A1, hereafter referred to as Seal) as applied above regarding claim 1, further in view of Tomay et al (US 9164874 B1, hereafter referred to as Tomay).

Regarding claim 2, Meteer-Seal teach the limitations of claim 1, as rejected above.
However, Meteer-Seal teach do not explicitly teach the system wherein the generated service alert is automatically transmitted to a user based on the user being responsible for a product associated with the significant cluster.  
Tomay, in an analogous art, teaches the system wherein the generated service alert is automatically transmitted to a user based on the user being responsible for a product associated with the significant cluster (Tomay [25:27-31] teaches transmitting a message to an entity responsible for the software module associated with the data).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Meteer-Seal in view of Tomay in order to configure the generated service alert, as taught by Meteer-Seal, to be automatically transmitted to a user based on the user being responsible for a product associated with the significant cluster, as taught by Tomay.
One of ordinary skill in the art would have been motivated in order to take measures to fix the error in the software (Tomay [8:50-54]).

Regarding claim 3, Meteer-Seal-Tomay teach the limitations of claim 2, as rejected above.
Additionally, Meteer-Seal-Tomay teaches the system the generated service alert is automatically transmitted to the user by one or more of an e-mail, an instant message, a text message, or an internal messaging system ([25:27-31] teaches transmitting a message to an entity responsible for the software module associated with the data).  

Regarding claim 4, Meteer-Seal teach the limitations of claim 1, as rejected above.
However, Meteer-Seal teach do not explicitly teach the system wherein the metadata parameters comprise one or more of software version data, hardware version data, and tenant service data associated with the received dataset.  
Tomay, in an analogous art, teaches the system wherein the metadata parameters comprise one or more of software version data, hardware version data, and tenant service data associated with the received dataset (Tomay [7:41-56]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Meteer-Seal in view of Tomay in order to configure the metadata parameters, as taught by Meteer-Seal, to comprise one or more of software version data, hardware version data, and tenant service data associated with the received dataset, as taught by Tomay.
One of ordinary skill in the art would have been motivated in order to take measures to fix the error in a particular or corresponding software (Tomay [8:50-54]).

Regarding claims 12-14, they do not teach or further limit over the limitations presented above regarding claims 2-4.
Therefore, claims 12-14 are rejected for the same reasons set forth above regarding claims 2-4.

Allowable Subject Matter
Claim 5, 6-7, 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwok et al (US 9438491 B1);
Bhandarkar et al (US 20190266070 A1);
Mehrotra et al (EP 3979151 A1);


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446